Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5, 2021, has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 22-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Regarding new claim 22, the limitation of: “a second color filter disposed so as to overlap with the second light emitting and the pixel electrode of the first light emitting element,” was not described in the original disclosure.  Specifically, the disclosure did not previously describe a second color filter disposed to overlap with the pixel electrode of the first light emitting element.  In the remarks filed on May 5, 20201, Applicant states: “Support for the amendments and the new claim may be found in at least the original claims; and Fig. 12.”  However, none of the original claims describes a second color filter disposed to overlap with the pixel electrode of the first light emitting element; and Fig. 12 shows the color filters 81B, 81R and 81G overlapping with the contact region 7B1.  However, Fig. 12 does not show a second color filter disposed to overlap with the pixel electrode of the first light emitting element.  Where in the original disclosure is there support for the new limitations claim 22?
Claims 23-27 depends from claim 22, and thus, are also rejected for the same issues.
Also, in claim 23, the limitation of: “a third color filter disposed so as to overlap with the third light emitting element and the pixel electrode of the first light emitting element,” was not described in the original disclosure.  Specifically, the disclosure did not previously describe a third color filter disposed to overlap with the pixel electrode of the first light emitting element.  Where in the original disclosure is there support for the new limitations claim 23?


Allowable Subject Matter
Claims 1, 3-8, 12, and 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claims 1, 3-8, 12 and 18, the prior art of record neither teaches nor renders obvious all the limitations of base claim 1, including: wherein each contact region overlaps with an intersection point of boundary lines that partition the light-emitting region provided in each of the first sub pixel, the second sub pixel, the third sub pixel, and the fourth sub pixel, and in plan view, the contact region of the fourth sub pixel overlaps with the first color filter, the second color filter, the third color filter, and the fourth color filter.
With respect to claims 15-17, 19 and 20, the prior art of record neither teaches nor renders obvious all the limitations of base claim 15, including: wherein the contact region of the fourth sub pixel is disposed between the first sub pixel and third sub pixel, and between the second sub pixel and the fourth sub pixel, and in plan view, the contact region of the fourth sub pixel overlaps with the first color filter, the second color filter, the third color filter, and the fourth color filter.

Response to Arguments
Applicant’s arguments with respect to new claims 22-27, have been considered, but are moot in view of the new grounds of rejection.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829